Court of Appeals
                               Sixth Appellate District of Texas

                                           JUDGMENT


 Highland Pines Nursing and Rehabilitation, and                    Appeal from the 71st District Court of Harrison
 Tabitha Ayers, Appellants                                         County, Texas (Tr. Ct. No. 14-0691). Opinion
                                                                   delivered by Justice Burgess, Chief Justice
 No. 06-15-00103-CV               v.                               Morriss and Justice Moseley participating.

 Shakeitha Wiley, Individually and as
 Representative of the Estate of Casandra Wiley,
 Appellee

         As stated in the Court’s opinion of this date, we find there was error in the judgment of the court below.
Therefore, we make the following dispositions in this case:
         (1)      We reverse the trial court’s order denying Ayers’ motion to dismiss and render judgment that Wiley
         take nothing on her claims against Ayers.

         (2)      We remand the case against Ayers to the trial court for a determination of attorney fees and costs
         owed to her under Chapter 74 and direct the trial court to enter judgment for attorney fees and costs in favor
         of Ayers and against Wiley in the amount found by the trial court on remand.

         (3)     We reverse that portion of the trial court’s order denying Highland Pines’ motion to dismiss the
         wrongful death claim and render a judgment that Wiley take nothing on her wrongful death claim against
         Highland Pines.

         (4)      We remand all remaining claims and issues to the trial court for further proceedings consistent with
         this opinion.

         We further order that the appellee, Shakeitha Wiley, Individually and as Representative of the Estate of
Casandra Wiley, pay all costs of this appeal.


                                                                  RENDERED JUNE 17, 2016
                                                                  BY ORDER OF THE COURT
                                                                  JOSH R. MORRISS, III
                                                                  CHIEF JUSTICE
ATTEST:
Debra K. Autrey, Clerk